Case 1:18-cr-00283-GHW Document3 Filed 10/01/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- - - = = = = ee eee ee ee xX
UNITED STATES OF AMERICA
UNSEALING ORDER
- Ve. -
18 Cr. 283
LOUIS BRAVO,
Defendant.
w= ee ee eee ee ee ee xX

Upon the application of the United States, by the United
States Attorney for the Southern District of New York, Geoffrey S.
Berman, by Assistant United States Attorney Emily A. Johnson;

It is found that the Indictment in the above-captioned action,
18 Cr. 283, is currently sealed and the United States Attorney's
Office has applied to have that Indictment unsealed, it is
therefore

ORDERED that the Indictment in the above-captioned action be

unsealed and remain unsealed pending further order of the Court.

SO ORDERED.

Dated: New York, New York
October 1, 2019

(cere Cathal Fart
HONORABLE KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 

 
